REVISED APRIL 28, 2008

           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                             FILED
                                     No. 07-10534                        February 26, 2008
                                   Summary Calendar
                                                                      Charles R. Fulbruge III
                                                                              Clerk
JUDY WANG

                                                  Plaintiff-Appellant
v.

PRUDENTIAL FINANCIAL CORPORATION;
PRUDENTIAL INSURANCE COMPANY OF AMERICA,
doing business as Prudential Insurance Company;
RICHARD TRETA

                                                  Defendants-Appellees



                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:05-CV-02091


Before HIGGINBOTHAM, STEWART, and ELROD.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                     No. 07-10534

      Having reviewed the district courts’ decisions,1 the parties’ briefs, and the
record on appeal, we find no reversible error and accordingly AFFIRM.




      1
       See Judy Wang v. Prudential Fin. Corp., No. 3:05-CV-02091, 2007 WL 1186556 (N.D.
Tex. Apr. 20, 2007); Judy Wang v. Prudential Fin. Corp., No. 3:05-CV-02091, 2006 WL
3702642 (N.D. Tex. Dec. 13, 2006); Judy Wang v. Prudential Fin. Corp., No. 3:05-CV-02091,
2006 WL 1489427 (N.D. Tex. May 25, 2006).

                                           2